Citation Nr: 0325480	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  98-16 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for erectile dysfunction as a consequence of surgical 
treatment at a VA medical facility on July 2, 1996.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel
INTRODUCTION

The veteran served on active duty with the United States Army 
from February 1971 to February 1974, including service on the 
Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 1978 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  That decision denied entitlement to 
benefits pursuant to 38 U.S.C.A. § 1151 for erectile 
dysfunction as a consequence of a failed penile prosthesis at 
a VA facility on July 2, 1996.  

This case was previously before the Board on September 1, 
2000, at which time the Board determined that the claim for 
benefits pursuant to 38 U.S.C.A. § 1151 for erectile 
dysfunction as a consequence of a failed penile prosthesis at 
a VA facility in July 1996 was well-grounded, and Remanded 
the claim to the RO for additional development of the 
evidence, to include a review of the claims folder by an 
appropriate VA physician prior to the surgery and to identify 
any additional disability, if any, after the surgery and 
comment on its relationship to the July 1996 penile 
prosthesis surgery.  The requested development has been 
satisfactorily completed, and the case returned to the Board.

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2000)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version more favorable to the 
claimant shall apply.  VA's General Counsel has determined, 
in a precedential opinion that the Board is bound to follow, 
that the VCAA is more favorable to claimants than the law in 
effect prior to its enactment.  See VAOPGCPREC 11-00;  
Janssen v. Principi, 15 Vet. App. 123 (2001) (per curiam).

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  As the instant appeal does not address a reopened 
claim, the revised regulations pertaining to reopened claims 
are inapplicable to this appeal.  

The record shows that the claimant and his representative 
were notified of the provisions of the VCAA by RO letter of 
May 16, 2001, which informed them of VA's duty to notify them 
of the information and evidence necessary to substantiate the 
claim and to assist them in obtaining all such evidence.  
That letter also informed the claimant and his representative 
which part of that evidence would be obtained by the RO and 
which part of that evidence would be obtained by the 
claimant, pursuant to Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (requiring VA to notify the claimant of 
what evidence he or she was required to provide and what 
evidence the VA would attempt to obtain).  

The claimant and his representative were also provided a 
Statement of the Case on September 30, 1998, as well as 
Supplemental Statements of the Case on June 24, 1999, on 
November 10, 1999, and on September 19, 2001, which informed 
them of the issue on appeal, the evidence considered, the 
adjudicative actions taken, the pertinent law and regulations 
pertaining to claims for benefits under the provisions of 
38 U.S.C.A. § 1151, the decision reached, and the reasons and 
bases for that decision.  That Statement of the Case and 
Supplements thereto also notified the claimant and his 
representative of VA's duty to assist them by obtaining all 
evidence in the custody of military authorities or maintained 
by any other federal, State or local government agency, as 
well as any medical, employment, or other non-government 
records which are pertinent or specific to that claim; and 
which the claimant identified and provided record release 
authorizations permitting VA to obtain those records.  
Further, that Statement of the Case and Supplements thereto 
informed the claimant and his representative that should 
efforts to obtain records identified by the claimant prove 
unsuccessful for any reason which the claimant could remedy, 
the VA would notify the claimant and advise him that the 
ultimate responsibility for furnishing such evidence lay with 
the claimant.  

The Board finds that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the claimant 
and his representative of required information and evidence 
and of its duty to assist them in obtaining all evidence 
necessary to substantiate the issue on appeal have been fully 
met.  The RO has obtained the complete original or certified 
copies of the claimant's treatment records at the VAMC, 
Jackson, from the custodian of those records, as well as all 
relevant treatment records of the claimant from the VAMC, New 
Orleans; the VAMC, Biloxi, and at the Forrest General 
Hospital.  The claimant has further been afforded a hearing 
in February 1999 before an RO Hearing Officer and a hearing 
held before the undersigned traveling Veterans Law Judge of 
the Board of Veterans' Appeals in February 2002.  The veteran 
has been afforded VA genitourinary examinations in December 
1997, and in June 2001 and July 2001, with medical opinions, 
to assess any disability resulting from the surgical 
procedure performed at the VAMC, Jackson, on July 2, 1996.  

Neither the appellant nor his representative have argued a 
notice or duty to assist violation under the VCAA, and the 
Board finds that there is no question that the appellant and 
his representative were fully notified and aware of the type 
of evidence required to substantiate the claim.  In view of 
the extensive factual development in the case, as 
demonstrated by the Board's September 2000 remand and the 
record on appeal, the Board finds that there is no reasonable 
possibility that further assistance would aid in 
substantiating this appeal.  For those reasons, further 
development is not necessary for compliance with the 
provisions of 38 U.S.C.A. §§ 5103 and 5103A (West 2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.

2.  The medical evidence of record establishes that the 
claimant suffered erectile dysfunction with inability to 
achieve or maintain an erection sufficient to have 
intercourse for a period of approximately one year prior to 
the penile prosthesis implant performed on July 2, 1996.  

3.  The veteran underwent a penile prosthesis implant 
procedure at the VAMC, Jackson, on July 2, 1996, following 
which he developed an infection requiring that the components 
of the prosthesis be removed, resulting in erectile 
dysfunction with inability to achieve or maintain an erection 
sufficient to have intercourse

4.  The medical evidence of record does not establish the 
clinical presence of additional disability as a result of the 
surgical procedure at a VA medical facility on July 2, 1996.  


CONCLUSION OF LAW

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for erectile dysfunction as a consequence of surgical 
treatment at a VA medical facility on July 2, 1996, is not 
established.  38 U.S.C.A. §§ 1151, 5103, 5103A (West 2000); 
38 C.F.R. §§ 3.102, 3.358 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Evidence

As noted, the veteran served on active duty with the United 
States Army from February 1971 to February 1974, including 
service on the Republic of Vietnam.  

On July 31, 1997, the veteran filed a claim for benefits 
under the provisions of 38 U.S.C.A. § 1151 for erectile 
dysfunction as a consequence of a failed penile prosthesis at 
the VAMC, Jackson, on July 2, 1996.  He asserted that the 
surgery required two days rather than one, as is customary; 
that on the first check-up, he was swollen and in pain; that 
he was sent home but continued to experience pain and 
swelling; that he again reported for a check-up but was again 
sent home; that he entered Forrest General Hospital, 
Hattiesburg, Mississippi, where the pump was removed and he 
was asked to return to the VA; that he went to the VAMC, New 
Orleans, and was given pills and told to return; that he went 
to the VAMC, Biloxi, on September 5, 1996, where the 
urologist removed more tubes and got rid of the staph 
infection; that he had had regular follow-ups at the VAMC, 
Biloxi, since that time; and that he has been permanently 
severely impaired as a result of the damage done at the VAMC, 
Jackson.  

In August 1997, the RO requested copies of the claimant's 
treatment records from Forrest General Hospital on or about 
August 1996, and the claimant was notified of that request.  
Those documents were received at the RO on September 12, 
1997.  

In August 1997, the RO further requested the original or 
certified copies of all available medical records, surgical 
records, hospital clinical records, nurse's notes, or other 
documentation of the patient injury from the VAMC, Jackson, 
as well as the progress notes that contain information 
relating to discussions between the practioner obtaining the 
patient's consent and the patient or his representative, and 
a copy of the signed consent on Form SF 522 or whatever other 
form was used.  Those documents were received at the RO on 
September 4, 1997.  

In September 1997, the RO requested from the Health 
Information Management Service, VAMC, Jackson, records of the 
veteran from that facility covering any treatment from one 
year prior to the incident involving the failed penile 
prosthesis implant which occurred on or about July 2, 1996, 
at that facility.  It was specified that the RO required the 
original or certified copies of all available medical 
records, surgical records, hospital clinical records, nurse's 
notes, or other documentation of the patient injury, as well 
as the progress notes that contain the information relating 
to the discussion between the practioner obtaining the 
consent and the patient or the patient's representative, and 
the signed consent form (on SF 522) or what ever other form 
was used.  It was noted that the RO had received the 
veteran's treatment records from February 1995 to June 1996, 
but those records were not certified and no subsequent 
records had been provided.  

Copies of the requested copies of medical records, certified 
by the custodian of such records, and including a hospital 
summary and treatment notes, dated from July 1, 1996 to 
February 28, 1997, were received at the RO on September 29, 
1997.

The evidence of record includes VA outpatient treatment 
records from the VAMC, Jackson, dated October 29, 1993, 
showing that the veteran complained of low back pain since 
1971, but denied bowel, bladder or sexual dysfunction, while 
VA outpatient treatment records, dated in February 1995, show 
that the veteran complained of neck and back pain, stating 
that increasing pain made it difficult to have sex.  

VA outpatient treatment records from the Sexual Dysfunction 
Consultation Clinic, VAMC, Jackson, dated March 8, 1995, show 
that the claimant was referred by the Genitourinary (GU) 
clinic for complaints of organic impotence.  He complained of 
the decreasing quality of his erections over the past year, 
despite intact sexual desire, and indicated that his last 
sexual activity was three months previously.  The assessment 
was erectile dysfunction.  Examination disclosed no apparent 
etiology for his complaints, and he was referred for 
laboratory testing and a psychological evaluation.  The 
veteran was evaluated in the Sexual Dysfunction Clinic on 
June 15, 1995, at which time he reported a gradual onset of 
decreased ability to obtain and maintain an erection 
sufficient for intercourse for about one year.  He further 
related that that he was able to obtain erections sufficient 
for intercourse roughly 30 percent of the time during the 
last year, but denied morning or nocturnal erections during 
the past year.  He further complained of unsatisfactory 
ejaculatory control and decreased penile sensation.  Despite 
reported sexual difficulties, he indicated a fairly active 
sexual lifestyle, engaging in regular sexual activity and 
intercourse before separation from his partner two months 
previously, denying problems with sexual desires or pain 
during sexual activities, and indicating that he was not 
currently sexually active with any partner.  

The reporting physician, the Chief of the Psychology Service, 
stated that laboratory tests showed that serum levels of 
prolactin and testosterone were within normal limits; that 
while the veteran denied that sexual difficulties led to the 
termination of his previous intimate relationships, he 
reported that his former partners complained about his sexual 
performance, which had led to argument, frustration and 
anxiety to perform; that he denied relationship problems 
during the onset of his sexual dysfunction; and that he 
claimed that he was able to satisfy his partners through 
other sexual activities.  He expressed strong dissatisfaction 
toward his sexual functioning and expressed increased 
concerns toward establishing future intimate relationships 
due to his current sexual problems.  The examining VA 
psychologist stated that the veteran was currently 
experiencing erectile dysfunction and premature ejaculation 
in the presence of a medication treatment regimen; that he 
reported concerns and frustration with his current sexual 
functioning; however, the role of psychological factors in 
the exacerbation and onset of his sexual problems seemed 
unremarkable; and that a thorough medical evaluation was 
needed to assess the biological basis for the dysfunction.  
It was noted by the examiner that a measure of sexual 
information and beliefs indicated that the veteran had a 
limited understanding of sexual functioning.  

The reporting physician further stated that the veteran 
appeared to be an appropriate candidate for non-invasive 
treatment at this time; and it was strongly recommended that 
a penile implant not be considered until non-invasive 
intervention has been proven unsuccessful and a biological 
basis for the sexual dysfunction has been demonstrated.  It 
was recommended that additional medical evaluations should 
evaluate common organic causes of erectile dysfunction, 
including biological markers of heavy drinking, such as GGT, 
to validate the veteran's report of moderate intake; that the 
veteran should be encouraged to limit his drinking to 1-2 
drinks per occasion, and to avoid marijuana, since those 
could contribute to impaired sexual performance.  It was 
further noted that the veteran appeared appropriate for non-
invasive interventions options, which might improve his 
confidence and reduce the impact of any psychological 
component.  

VA outpatient treatment records, dated in July 1995, show 
that the veteran was seen in the GU clinic for erectile 
dysfunction, and was OK'd by the psychology clinic for non-
invasive treatment.  His testosterone level was within normal 
limits.  

VA outpatient treatment records, dated in January 1996, show 
that the veteran was being followed for erectile dysfunction; 
that he related that he had bought a vacuum device, but that 
its use caused pain and a "blood knot" on use; and that he 
was interested in an implant.  The reporting physician stated 
that he discussed an penile implant penile prosthetic (IPP) 
and a SRPP with the veteran.  He further noted that the 
veteran had sent for literature on a penile prosthesis 
implant on his own, noting that the claimant had a history of 
neck and low back injuries, as well as an injury to his 
groin.  The assessment was erectile dysfunction - failed 
Yocon pills, pain and hematoma with vacuum device, and no 
hormone studies.  The claimant was referred to the psychology 
section for evaluation for a possible penile implant.

VA outpatient treatment records from the Sexual Dysfunction 
Consultation Clinic, VAMC, Jackson, dated February 8, 1996, 
show that the claimant was referred by the GU clinic for 
presenting complaints of erectile dysfunction for 
approximately 10 years, stating that this condition has 
gradually worsened, particularly in the past few years, and 
that currently he is unable to attain a firm erection 
(including nocturnal erections) despite intact sexual desire.  
In addition, he reported premature ejaculation on most 
occasions, with such difficulties persisting across sexual 
partners and during masturbation, and was unable to identify 
any factors which exacerbate or relieve this condition.  It 
was noted that the veteran had been treated with Yocon pills 
and a vacuum tumescence pump, but was not satisfied with the 
results of either treatment, and was currently seeking a 
surgical implant device.  A review of the veteran's medical 
history and an interview disclosed that no etiological cause 
for his erectile dysfunction has been determined, but he 
asserted that he had been told that it is related to his back 
injury.  The veteran underwent a mental status examination 
that revealed mild to moderate depression, but no significant 
anxiety.  The veteran reported that he had never been 
married; that he has had a number of girlfriends, but has 
been unable to maintain a relationship due to his sexual 
dysfunction.  The diagnoses were sexual dysfunction, not 
otherwise stated; and premature ejaculation.  The examiner 
noted that the veteran reportedly experienced erectile 
dysfunction for a number of years, and further reports 
premature ejaculation; that no clear etiological factors have 
been identified by the veteran, while the lack of nocturnal 
erections suggests probable organic involvement.  It was 
noted that non-invasive treatments to date had reportedly not 
proven effective, and that the veteran is currently seeking a 
surgical implant.  The veteran appeared to be an acceptable 
candidate for a surgical implant device for treatment of his 
erectile dysfunction, and it was noted to be important to 
ensure that he has realistic expectations regarding the 
effects of the surgery on both erectile and orgasmic 
function, however.  It was recommended that he be provided 
education regarding maintaining factors of sexual dysfunction 
(e.g., ETOH, marijuana, performance anxiety, relationship 
problems, sexual misinformation), and the record indicates 
that such was done.  

VA outpatient treatment records, dated in June 16, 1996, show 
that the veteran was being followed for erectile dysfunction 
for one year, and had been cleared by psychology for a penile 
implant.  He was to be admitted on July 1, 1996.  On June 26, 
1996, the veteran was presented to the impotence board and 
cleared for an penile prosthesis implant.  

On July 1, 1996, the veteran signed a Request for 
Administration of Anesthesia and For Performance of 
Operations and other Procedures (Standard Form 522) in which 
he affirmatively indicated that the nature and purpose of the 
operation or procedure, the possible alternative methods of 
treatment, the risks involved, and the possibility of 
complications have been fully explained to him; that he 
acknowledged that no guarantees had been made to him 
concerning the results of the operation or procedure; and 
that he indicated that he understood the nature of the 
operation or procedure to be "place an inflatable penile 
prosthesis and/or any other indicated procedure", to be 
performed by or under the direction of a named surgeon and 
others.  The counseling physician affirmed that he had 
counseled the veteran as to the nature of the proposed 
procedure(s), the attendant risks involved, and the expected 
results, and specified that the risks included death; 
infection; bleeding; erosion; removal of prosthesis; penile, 
urethral, and bladder damage; and penile shortening.  The 
veteran affixed his signature under a statement that he 
understood the nature of the proposed procedure(s), the 
attendant risks involved, and the expected results, as 
described above, and hereby requested that such procedure be 
performed.  

A VA hospital summary from the VAMC, Jackson, dated from July 
1 to July 4, 1996, shows that the veteran had probable 
organic impotence times 5 years; that he had failed treatment 
with Yocon and VED (vacuum erection device); that his 
hormonal studies were normal; that he currently obtains very 
weak and infrequent partial erections which are inadequate 
for intercourse; that the psychiatry unit had cleared him for 
surgery; that he had been presented to the impotence board 
and approved for an operation; and that the veteran desired 
an inflatable penile prosthesis.  Following admission, the 
veteran underwent preoperative examination by the urology 
service, a Foley catheter was placed under sterile 
conditions, and routine lab work showed testosterone of 3.4 
and prolactin of 10.8, both within normal limits.  
Preoperative education was completed, including post-
operative expectations, including pain, intravenous 
medications, drainage tubes, and exercises.  The veteran was 
subsequently taken to the operation room where, following 
administration of preoperative intravenous antibiotics, he 
underwent inflatable penile prosthesis without immediate 
complications.  The operative report shows that copious 
antibiotic irrigation was utilized throughout the procedure.  
Following placement, the pump was cycled, resulting in an 
excellent, straight, rigid erection, then deflated.  The 
veteran tolerated the procedure well, and was extubated in 
the recovery room and transferred in good condition.  The 
operative notes show that there were no complications.  

Hospital treatment notes from the VAMC, Jackson, show that on 
postop day #1, the veteran was afebrile, his vital signs were 
stable, and he was complaining of some appropriate penile 
swelling and pain, but was otherwise doing well.  On the 
second postoperative day (July 3, 1996), the veteran was 
alert and oriented, voiced no complaints or pain or 
discomfort, and tolerated cleaning and diet, and medication 
for pain was provided.  Postoperative intravenous medication 
with Vancomycin, Garamycin, Tylenol, Demoral and Colase was 
administered.  A urine culture done on July 3, 1996, was 
negative, showing no growth.  He was reported to be resting 
quietly and in no distress.  His wound was clean, dry, and 
intact, and he was determined to be ready for discharge to 
home.  He was noted to be doing well after penile prosthesis 
implant, and the Foley catheter was removed.  He was cleared 
to go home after he voided.  The discharge medications were 
Cipro and Keflex, and he was given pain medication and 
instructed to shower after three days, but not to tub bathe 
prior to returning to the clinic in one week.  At the time of 
hospital discharge on July 4, 1994, nurse's notes show that 
the veteran was alert, oriented, and stable; in no pain, with 
regular bowel and bladder habits, and he voiced understanding 
of self care and medications, and he executed a document 
affirming such.  

VA outpatient treatment records of the veteran show that on 
August 5, 1996, the veteran was seen in the GU clinic, VAMC, 
Jackson, and noted to be status post penile prosthesis 
implant with no complaints.  He wound was shown to be healing 
well, with a very small amount of exudates at the suture 
line, but no purulence.  The prosthesis was pumped to less 
than full erection.  The assessment was status post penile 
prosthesis implant, and he was asked to return to the clinic 
in two weeks.  The claimant as again seen in the GU clinic on 
July 12, 1996, at which time he complained of pain since 
surgery, gradually improving, with no difficulty voiding, and 
he was shown to be currently on Keflex.  Examination showed 
that the wound was healing well, and the pump was noted to be 
in the dependent part of the scrotum.  The assessment was 
penile prosthesis implant, doing well, and he was asked to 
return in three weeks for cycling of the prosthesis.  VA 
outpatient treatment records from the VAMC, Jackson, show 
that after his follow-up appointments cited above, the 
veteran failed to report for scheduled appointments in the GU 
clinic on August 19, 1996; on December 12, 1996; and on 
February 28, 1997.

A hospital summary and treatment notes from Forrest General 
Hospital, a private medical facility, dated from August 15 to 
19, 1996, show that the veteran presented at the Emergency 
Room of that facility on August 15, 1996, complaining of a 
48-hour history of swelling and pain in the right 
hemiscrotum.  Examination revealed severe induration of the 
entire scrotum with moderate swelling of the right 
hemiscrotum, and it was noted to be exquisitely painful to 
examine.  A partially inflated prosthesis was in place.  The 
impression on admission was infection of the pump device for 
the penile prosthesis, with probable epididymitis, and the 
reporting physician discussed the options of attempted 
antibiotic salvage, but the veteran indicated that he was not 
interested in that mode of therapy and requested removal of 
the prosthesis.  After a lengthy discussion, the veteran 
agreed to the removal of only those portions of the 
prosthesis which are non-functioning or infected, leaving, if 
possible, the corporal body prosthesis and reservoir and 
removing only the pump.  The reporting physician noted that 
the shaft of the penis appeared not to be involved, the 
abdomen was soft and nontender, and there was no evidence of 
infection around the reservoir.  The veteran was then 
admitted to the hospital for intravenous antibiotics and 
taken to the operating room, where he underwent scrotal 
exploration and drainage of an abscess cavitity around the 
inflatable prosthesis pump.  Intraoperative cultures revealed 
staph aureus.  The pump capsule had ruptured on the right 
side, while the testicle was not involved, and the pump was 
removed.  The rods in the corporal body, reservoir and 
abdominal cavity were left in place after being capped.  The 
wound was irrigated with antibiotic-based normal saline.  The 
veteran spiked a fever of 103 on the first postoperative day, 
after which he was afebrile for the remainder of his hospital 
course.  He underwent twice daily dressing changes as the 
scrotal wound was left open and packed with saline moistened 
gauze.  The sensitivities returned on the staph aureus was 
basically sensitive to all antibiotics tested, and he was 
placed on Ciprofloxin at discharge.  His condition at 
discharge was stable and afebrile for 48 hours.  The 
reporting physician stated that he contacted the VAMC, 
Jackson, on Friday, August 16, 1996, and discussed the 
veteran with one of the residents, and decided to keep the 
veteran and treat him with antibiotics.  The claimant was 
noted to have an appointment that morning with the VA, and 
the reporting physician recommended that he keep that 
appointment for possible future repairs as well as assistance 
with obtaining antibiotics and supplies for wound care, 
noting the veteran's statement that he would not be able to 
afford any of those antibiotics or supplies.  

VA outpatient treatment records from the VAMC, New Orleans, 
dated August 22, 1996, show that the veteran was seen on that 
date, with the notation that a scrotal implant was removed 
the previous Thursday; and that he had an infection and is 
out of medications.  He was noted, by history , to have 
undergone a penile implant at the VAMC, Jackson, which became 
infected; that he went to a private hospital where they 
removed the pump and gave him prescriptions for antibiotics, 
which he could not afford to have filled, and he took the 
antibiotics for only three days.  Examination disclosed an 
incision in his scrotum which is packed with gauze, and the 
packing was removed, without evidence of drainage.  The 
impression was infected penile prosthesis, status post 
removal prosthesis, and the veteran was given Keflex, 
instructed to continue dressing changes with dry gauze, and 
told that packing was not necessary.  On August 30, 1996, the 
veteran was noted to be there for follow-up of an infection 
of a penile prosthesis, status post removal of the pump.  The 
wound in the scrotum appeared to be healing slowly, with no 
drainage noted, and the plan was to continue dressing 
changes.  The claimant was to return to the clinic in two 
weeks and was referred to the GU clinic.  The claimant failed 
to report for further scheduled appointments in the GU 
clinic.  

A VA hospital summary and treatment notes from the VAMC, 
Biloxi, dated from September 5 to September 23, 1996, shows 
that the veteran was admitted for treatment of a suspected 
infection of his penile prosthesis, and he was noted to be 
status post penile prosthesis implant at the VAMC, Jackson, 
on July 2, 1996.  He related that in approximately the first 
week, he returned to the VAMC, Jackson, with "infection" 
and was told that "no treatment was needed; there was 
nothing wrong." Three days later, he was evaluated at 
Forrest General Hospital for the same signs and symptoms, and 
subsequently underwent removal on the prosthetic pump and 
treatment with antibiotics for "infection" as an 
outpatient, being discharged on August 19, 1996.  He 
continued to have persistent genital pain and subsequently 
was evaluated in the Primary Care Clinic at the VAMC, New 
Orleans, where he was given oral antibiotic therapy and 
referred for GU evaluation, scheduled for October 23, 1996.  
At the time of the evaluation at the VAMC, Biloxi, the 
veteran was on no antibiotic therapy, and he denied any 
improvement, stating that he "is getting worse".  However, 
he stated that his genitalia "looks the same as it did in 
early August", when he was seen at the VAMC, Jackson.  The 
etiology of the erectile dysfunction is unknown to the 
veteran, and he stated that he used the vacuum erection 
device approximately 11/2 to 2 years with satisfactory results 
except for intermittent puposal edema, and subsequently 
underwent penile prosthesis implantation.  X-rays on the day 
of admi9ssion revealed penile prostheses were seen to be in 
place, and there were no air-fluid levels seen in the scrotum 
or penis.  The make and model of the prosthesis was unknown 
to the veteran, and he desired treatment including removal of 
the penile prosthesis if necessary.  Examination disclosed a 
very tender penis and scrotum, without erythema or 
induration, and a granulating scrotal incision in the 
midline, without evidence of mass or abscess. 

The veteran was admitted to the VAMC, Biloxi, on September 5, 
1996, with the diagnosis of infected penile prosthesis and 
was placed on intravenous Vancomycin.  His symptoms slightly 
improved with that treatment, but failed to resolve.  On 
September 11, 1996, the veteran was evaluated by mental 
health services and found to be suffering from severe 
depression and signs of suicidal ideation.  He was felt to be 
experiencing adjustment disorder with overlying depression 
and anger in an appropriate response to his infected penile 
prosthesis as well as underlying depression for some number 
of years prior to admission, and he responded well to 
interventions and his affect improved.  On September 16, 
1996, his infected penile prosthesis was removed and he 
tolerated the procedure well and was discharged on 
postoperative day #6 tolerating a regular diet and having all 
his drains removed.  He remained afebrile, voiding 
spontaneously, and ambulating without assistance.  He was 
instructed on postoperative wound care to include monitoring 
for signs or infection such as swelling, pain, and discharge 
from the wound site, and to follow-up in the GU clinic if any 
of those symptoms appeared.  The diagnosis on hospital 
discharge was infected penile prosthesis.  

VA outpatient treatment records from the VAMC, Biloxi, show 
that the claimant was seen for follow-up on September 30, 
1996, and was noted to be status post removal of an infected 
penile prosthesis on September 17, 1996.  He was doing well, 
although some tenderness of the right testis was noted, and 
his surgical wounds were healing nicely.  The veteran 
complained of anger, depression, insomnia, nightmares, 
intrusive thoughts and homicidal ideation, feeling that he 
will hurt someone because of his problems associated with his 
war injury.  He was placed on Prozac and Tranzadone.  Records 
dated in February 1997 show that the veteran experienced 
complete impotence, although his external genitalia were 
normal.  The impression was erectile dysfunction, and he was 
given instructions in the use of the VED.  In April 1997, the 
veteran complained that the VED "didn't work" and that he 
can't maintain an erection.  The use of Muse was discussed, 
and the patient was told that it probably wouldn't work 
because of the prior penile prosthesis implant, but he wanted 
to try.  The use of Muse produced a very minimal erection.  
The impression was erectile dysfunction and depression.  
Further instruction in the use of the VED was provided.  

VA outpatient treatment records from the VAMC, Biloxi, show 
that later in April 1997, the veteran reported that the 
Prozac was not helpful, and that Tranzadone did not help his 
insomnia.  He reported a history of arrests for fighting, 
carrying a concealed weapon in his vehicle, and related that 
he drinks a six-pack a day when he can afford it, and smokes 
cannabis when available.  The veteran stated that the VA has 
"butchered him."  The diagnoses were Axis I; Dysthymia, 
alcohol dependence, cannabis abuse, rule out dependence; Axis 
II: Antisocial personality disorder.  Laboratory reports 
showed testosterone of 290 ,and prolactin of 8.4.  The 
veteran achieved a 50 percent erection using Muse.  In May 
1997, the veteran was provided Muse in 500 mg. capsules, with 
approximately 10 percent tumescence.  The impression was 
erectile dysfunction, and Muse was ordered in 1000 mg. 
tablets.  

In May 1997, a VA psychologist noted that the veteran 
developed erectile dysfunction likely secondary to back 
problems; that he tried a VED which did not work; that he had 
an implant at the VAMC, Jackson, which caused recurrent pain 
and infections, and the pump was removed; and that he is 
having marked adjustment disorders with the lack of erection 
ability.  The veteran was to be admitted to the PCT Purple 
Clinic for consultation.  The impression was erectile 
dysfunction, PTSD, and personality disorder, and subsequently 
dysthymia.  In June 1997, the claimant was noted to be self-
administering Muse, 1000 mg., with minimal response.  The 
impression was erectile dysfunction, probably psychologic.  
Also in June 1997, he was noted to be somewhat improved, 
sleeping better, and denied suicidal or homicidal ideation, 
psychotic symptoms, or medication side effects.  The 
impression was dysthymia.   

The record shows that on a VA examination for post-traumatic 
stress disorder (PTSD), conducted July 16, 1997, the claimant 
asserted that his sex life has been unsatisfactory since the 
VA performed surgery on him "that he didn't need"; and that 
the VA used him "as a guinea pig" and lied to him.  It was 
noted that the claimant had a great deal of anger directed 
toward the Urology service at the VAMC, Jackson; that he 
insisted that he was made to undergo surgery that was not 
necessary; that a penile implant was done in July 1996 that 
was useless and that caused him to be completely impotent; 
and that he had not been able to have intercourse for at 
least 11/2 years.  

A report of VA genitourinary examination, conducted December 
29, 1997, cited the examiner's review of the claims folder.  
The examiner also cited a history provided by the claimant of 
having developed erectile dysfunction approximately 10 years 
previously, which was thought to be organic in nature, 
although no actual cause had been documented.  He 
subsequently was treated with Yocon, without success, and 
then tried a vacuum erection device, which the claimant 
stated was not satisfactory.  The veteran was followed for 
erectile dysfunction at the VAMC, Jackson, and in July 1996, 
an inflatable penile prosthesis was implanted.  He 
subsequently developed an infection and, approximately one 
month later, was hospitalized at Forest General Hospital for 
treatment of the infection and the pump portion of the penile 
prosthesis was removed.  The veteran continued to complain of 
residual pain in his scrotum, and was seen at the VAMC, 
Biloxi, in September 1996 and treated with antibiotics for 
infection with little resolution of his symptoms.  On 
September 17, 1996, the remainder of the prosthetic device 
was removed at the VAMC, Biloxi.  Since that time, the 
veteran has tried the vacuum erection device again with no 
success, and recently has tried intraurethral Muse with 
minimal response.  He has been followed at the VAMC, Biloxi, 
since the removal of the prosthesis and was last seen un the 
GU clinic on June 11, 1997.  His further efforts to achieve 
an erection using the vacuum erection device have been 
unavailing, and he reports that he gets pain at the site of 
his surgery but claims complete inability to get an erection.  
He specifically denies nocturnal erections.  The veteran was 
adamant that he was "lied to" about the inflatable 
prosthesis at the VAMC, Jackson, and feels that he was 
treated as a "guinea pig."  In addition, he states that 
subsequent to the implantation of the prosthesis, when he 
developed an infection, he was seen at the VAMC, Jackson, and 
was told that there was no infection.  However, shortly 
thereafter, he was admitted to Forrest General Hospital for 
treatment of infection.  The veteran further asserted that he 
can no longer have sex and "his life is ruined."  Urologic 
examination revealed that the abdomen was soft and without 
masses; that the penis is normal, and no urethral discharge 
was noted.  Both testes were normal in size and consistency 
to palpation, and the prostate was benign.  The impression 
was erectile dysfunction, original etiology unknown, and the 
VA examiner stated that this is probably permanent due to the 
implantation of a penile prosthesis which subsequently failed 
and was surgically removed.   

A rating decision of January 1998 denied entitlement to 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
erectile dysfunction as a consequence of a failed penile 
prosthesis at a VA medical facility on July 2, 1996.  The 
veteran and his representative were notified of that 
determination and of his right to appeal by RO letter of 
January 28, 1998.  The veteran filed a timely Notice of 
Disagreement, and was issued a Statement of the Case on 
September 30, 1998.  He perfected his appeal by filing a 
Substantive Appeal (VA Form 9) on October 13, 1998, in which 
he requested a hearing before an RO Hearing Officer and a 
hearing at the RO before a traveling Veterans Law Judge of 
the Board of Veterans' Appeals.  

A personal hearing was held in February 1999 before an RO 
Hearing Officer.  The veteran testified that he was entitled 
to benefits under the provisions of 38 U.S.C.A. § 1151 for 
erectile dysfunction as a consequence of a failed penile 
prosthesis at a VA medical facility on July 2, 1996.  He 
further testified that prior to the surgery, he was having 
problems achieving or maintaining an erection; that he was 
not having erections during sleep as far as he knows; that he 
first went to the VAMC, Jackson, to talk to doctors about his 
foreskin swelling, and was referred to the GU clinic; that he 
was not examined, but was given pills, which he took without 
effect; that he returned to the GU clinic and was told about 
the "pump"[a vacuum erection device, or VED]; that the 
doctor sent him down to the prosthesis department and the 
lady there refused to give him one because she stated that he 
had hit a deer on his motorcycle, went off the road and hit a 
tree with his knee; and that such was the cause of his 
problem with erectile dysfunction.  He further testified that 
he returned to the doctor and told him that the lady had 
refused to give him a pump; and that the doctor stated that 
he would check around to find one

The veteran testified that he then called a number in a 
magazine, and was given the address of a drugstore in 
Waynesboro, Mississippi; that he went to that location and 
was told that the individual there could not sell him one [a 
VED] without some kind of written permission because they 
were not an over-the-counter item.  The veteran testified 
that he returned to the VAMC, Jackson, obtained a 
prescription for the VED from the VA physician; that he then 
bought one, took it home and read the booklet and watched the 
tape, and that it worked "great", except that it caused the 
foreskin on his penis to swell up and cause some discomfort 
for a day or two after use.  He testified that he continued 
to have that problem when he used the VED, but it was still 
working great; that the doctor told him that he could fix 
that by using an implant; and that it was a simple procedure 
that they did all the time.  The veteran related that these 
events occurred prior to July 1996.  

The veteran further testified that he was told that there 
would be no noticeable change in size or length; and that the 
head of his penis would not swell up.  He related that he 
returned on July 2, 1996, to undergo underwent preoperative 
preparation; that he was given papers to sign; that he 
started to read the papers and was interrupted by a lady 
doctor who came in and started talking to his doctor; that he 
was asked if he had read the document and he said "no"; and 
that he was told that all he needed to do was sign on the 
bottom.  The veteran related that he told the doctor that he 
needed to take the document to his room to read it, and was 
told "No, this is to ensure that your vehicle in the parking 
lot won't be towed or fooled with while [he] was staying 
there"; that it guarantees a lock for his room and 
everything and for [his] meals; and that the veteran had to 
trust him because he was his doctor.  He testified that he 
was further told by the doctor that if he wanted a second 
opinion and had the money, he could go and get one; and that 
if he had had the money, he would not have been there to 
start with.  

The veteran testified that following the surgery, he was 
still hurting and couldn't even walk, but on July 3rd, this 
other doctor came walking in and said, "I'll be checking 
your surgery and your bandage"; that that physician 
identified himself as in charge of urology; and that the 
doctor he had been dealing with came in but was sent back out 
by the physician who had identified himself as in charge of 
urology; that he was taken down the hall to have his bandages 
changed; and that he left the hospital on July 4th.  The 
claimant testified that he was told by physicians prior to 
the surgery "that usually after they release someone from 
the hospital and they come back after - after four weeks they 
never see them any more"; that after four weeks he went back 
up there to the VAMC, Jackson, and the doctor said. "You're 
swollen too much to tell anything right now"; and that he 
would have to go home and come back on the next appointment; 
that the next appointment was four weeks later, i.e., eight 
weeks after surgery; that the physician tried pumping the 
prosthesis and it wasn't working; that he told that the 
swelling had been flucuating  and the right side was 
swelling; that he was told that he was going to have to come 
back after two weeks; and when he asked to see a doctor 
before he left, he was told, "I am a doctor and I don't see 
nothing wrong with you.  You're just a big old crybaby.  Go 
home."  

The veteran further testified that he was home for a couple 
or three days and could hardly get up and get around, before 
going to Forrest General Hospital, where he was seen in the 
Emergency Room and prepared for surgery to remove the pump; 
that following that surgery he remained in the hospital for a 
week; that he declined to return to the VAMC, Jackson, 
because he had been lied to and used; that he went to the 
VAMC, New Orleans, where he was screened after a long wait; 
that he was given antibiotics and told to come back in two or 
three weeks for follow-up; that because he was still hurting, 
he went to the emergency room at the VAMC, Biloxi, where he 
was admitted by Dr, Jones, the Urology Chief at Biloxi, and 
placed on an IV to stabilize his condition prior to surgery; 
that the remaining portions of his penile prosthesis were 
removed except for the reservoir and a hose in his scrotum; 
which were left in place; and that he remained in the VAMC, 
Biloxi, for about three weeks.  He further testified that Dr. 
Jones continued to try to find a new kind of treatment to 
cause him to have an erection [Muse], but it didn't work; 
that the doctor then recommended that he try a VED, but that 
device caused pain and did not produce an erection, but 
caused the foreskin to swell up again and pain at the base of 
his penis, a problem he had never had before the surgery; 
that after the surgery, his penis was smaller; despite the 
presurgery assurances to the contrary; that he was lied to at 
the VAMC, Jackson; that he feels that he is in worse shape 
than before the surgery; and that he sees a psychiatrist once 
a week due to some PTSD and to his erectile dysfunction 
problem; that he is not currently on any medication for 
erectile dysfunction; and that he has been told that they are 
going to send him to Arkansas in March to see a urology 
doctor about another penile prosthesis.  The veteran further 
testified that he had been told by a doctor at Forrest 
General Hospital that he can implant another penile 
prosthesis, but could not promise to restore the former size 
of his penis; and that they could not be sure that it would 
work.  The Hearing Officer informed the veteran that he would 
review the evidence and the testimony, and make another 
decision on his claim for compensation for erectile 
dysfunction, the only issue within his jurisdiction.  A 
transcript of the testimony is of record.  Following the 
testimony, the veteran submitted a copy of Form 95, Claim for 
Damage, Injury or Death, dated September 26, 1997, 
constituting a Federal Tort Claim, and a 10-page statement of 
contentions in which he essentially reiterated the matters 
alleged in his testimony.  

On March 19, 1999, the veteran submitted a Statement in 
Support of Claim (VA Form 21-4138) in which he asserted a 
Federal Tort Claim for sexual dysfunction under the 
provisions of 38 U.S.C.A. § 1151.  

A Supplemental Statement of the Case was provided the veteran 
and his representative on June 24, 1999.  The claimant 
submitted another VA Form 9 in June 1999, in which he 
asserted that his impotence was incurred in 1995; that he 
does not have a 5 or 10 year history of impotence; that his 
penile prosthesis implant surgery was a total failure; and 
that he was lied to about the results of the surgery and 
refused medical treatment afterwards.  He submitted copies of 
VA outpatient treatment records from the VAMC, Jackson, 
showing that after his follow-up appointment on July 5, 1996, 
he failed to report for scheduled appointments in the GU 
clinic on August 19, 1996; on December 12, 1996; and on 
February 28, 1997.

A Supplemental Statement of the Case was provided the veteran 
and his representative on November 10, 1999.  

This case was previously before the Board on September 1, 
2000, at which time the Board determined that the claim for 
benefits pursuant to 38 U.S.C.A. § 1151 for erectile 
dysfunction as a consequence of a failed penile prosthesis at 
a VA facility in July 1996 was well-grounded, and Remanded 
the claim to the RO for additional development of the 
evidence, to include a review of the claims folder by an 
appropriate VA physician prior to the surgery and to identify 
any additional disability, if any, after the surgery and 
comment on its relationship to the July 1996 penile 
prosthesis surgery.  

The veteran failed to report for a scheduled VA genitourinary 
examination on December 13, 2000, and subsequently requested 
that the examination be rescheduled at the VAMC, Louisville , 
Kentucky, close to where he was residing while attending 
school.  

A VA genitourinary examination was conducted at the VAMC, 
Louisville, in June 2001.  The examiner stated that he had 
reviewed the veteran's extensive records prior to the 
examination; that those records showed that the veteran was 
treated at the VAMC, Jackson, in 1996 for erectile 
dysfunction; that the veteran was unable to identify the 
cause of the erectile dysfunction, but indicated that he was 
on medication for back problems at that time and that could 
have been causing his sexual dysfunction; that he was 
"sold" an inflatable penile prosthesis by a VA physician at 
the VAMC, Jackson; and that he underwent penile prosthesis 
implantation at that time.  The veteran further related that 
the penile prosthesis became infected; that part of the 
prosthesis was removed at Forrest General Hospital by a 
private urologist; and that another part was removed a few 
weeks later at the VAMC, Biloxi, although the reservoir is 
still in him, according to the veteran.  

The veteran related that he had been impotent and has tried 
VED's and rubber bands without any satisfactory results.  He 
expects that he should be put back to normal as he has heard 
of doctors in California and Colorado who can change the sex 
of a patient and should be able to make him a penis.  
Examination revealed a surgery scar of the right inguinal 
area, while his penis is uncircumcised and is normal in 
appearance, though there may be some fibrosis of the corpora 
cavernosa.  Upon inquiry, the veteran was adamantly against 
another penile prosthesis.  The examiner indicated that it 
might be impossible to restore him to normal physiologic 
function without the penile prosthesis, but that is what he 
wants.  

Another VA genitourinary examination was conducted at the 
VAMC, Louisville, in July 2001, and the examiner stated that 
she had made an extensive review of the veteran's records.  
She noted the veteran's history of being treated in 1996 at 
the VAMC, Jackson, for erectile dysfunction, receiving a 
penile prosthesis.  The veteran now claims that at this time 
his erectile dysfunction is worsened by the placement of the 
penile prosthesis and subsequent infection, requiring two 
surgical procedures to remove the infected hardware.

In response to the Board's inquiry as to whether the cited 
surgery created any additional disability after be performed 
in July 1996, the examiner stated that the veteran has 
extensive psychiatric, spiritual, and genitourinary 
examinations, during which time the veteran was noted to 
report the complete absence of morning erections, inability 
to maintain erections, and premature ejaculation should he 
attain a modicum of erection during sexual stimulation.  By 
the veteran's report, after his surgery, he was rendered 
completely impotent.  Based upon the preoperative evaluation, 
it is not evident that any or all of the surgical procedures 
either initiated in July 1996 or the subsequent removal of 
the hardware have significantly changed his preexisting 
erectile dysfunction.  The genitourinary examiner noted that 
on his evaluation in the spring of 1996, the veteran was 
noted not to be a good candidate for placement of a penile 
prosthesis due to some relatively unsophisticated impressions 
as to the quality and type of sexual function that would be 
possible after the procedure.  She indicated that after some 
additional and extensive counseling, the patient was then 
approved for placement of a penile prosthesis, which 
unfortunately became infected and required removal.  

In response to the Board's request that she identify the 
nature of the disorder prior to surgery and any additional 
disability, if any, after the surgery and it's relationship 
to the July 1996 penile prosthesis surgery, the genitourinary 
examiner noted that contemporaneous examination showed that 
the claimant has surgery scars in the right inguinal region; 
that he was uncircumcised, with a normal appearing penis; 
that there might be some fibrosis in the corpora cavernosa; 
that it might be impossible to restore him to normal 
physiological function without the penile prosthesis due to 
the presence of scarring since his surgical procedure; and 
that the surgical procedures did not change his pre-existing 
condition.  

A Supplemental Statement of the Case was provided the veteran 
and his representative on September 19, 2001.  

In October 2001, the veteran requested a hearing at the RO 
before a traveling Veterans Law Judge of the Board of 
Veterans' Appeals.

At his personal hearing held in February 2002 before the 
undersigned traveling Veterans Law Judge of the Board of 
Veterans' Appeals, the veteran's representative clarified 
that the only issue on appeal was that of entitlement to 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
erectile dysfunction as a consequence of a failed penile 
prosthesis at a VA medical facility on July 2, 1996.  The 
veteran testified that in 1994 and 1995, he was having 
trouble maintaining an erection; that he started seeing a 
doctor at the VAMC, Jackson, who gave him pills to help him 
sleep and other pills; that he asked the doctor if that 
medication would cause a problem in sexual function; and that 
he was told that none of his medications would cause anything 
like that, and referred him to the GU clinic.  He further 
testified that he met that appointment and explained that he 
was having problems with his foreskin swelling; that he was 
given another appointment in that clinic; that he was given 
pills to take [Vocon]; that he was sent to the Prosthesis 
clinic to obtain a VED pump, but was refused by a woman in 
that clinic; and that he was given a number to call and 
eventually obtained a VED pump.  He related that the VED 
worked great, but if used twice in one night, would cause 
marked swelling in his foreskin which took days to go dorm; 
that he explained the problem to physicians in the VA GU 
clinic, but they did not test him on his ability to use the 
pump; that he was informed that a penile implant procedure 
was done the VAMC, Jackson, on a regular basis; and that if 
he had the procedure done, he wouldn't notice any difference 
with respect to size.  

The claimant further testified that he was shown the 
components of the penile prosthesis by a physician, who 
demonstrated where all the parts would go; that he underwent 
psychiatric counseling with psychiatrist who told him that 
this type of surgery is no longer a major problem; that he 
wouldn't notice any difference with respect to size; that he 
returned on July 1, 1966, to be examined by the anesthesia 
people and to go to the GU clinic to sign some papers; and 
that he signed all three of the forms authorizing the 
surgery.  In response to questioning from his representative, 
the veteran asserted that he chose the type of pump was 
ultimately implanted; that the doctors never explained what 
they were going to do, or the side effects, but told him that 
once the surgery was done, he 
would return after four weeks.  He further related that he 
was trying to read a piece of paper that explained to him how 
to use the penile prosthesis, but people who worked in 
urology kept coming in, asking him questions, and asking if 
he had signed particular documents; and that he asked to take 
"a bluish-green type colored sheet with a lot of fine type" 
upstairs to read, but was informed that the document was for 
the purpose of leaving his vehicle in the parking lot without 
it being towed and gets him on the meals list and reserves 
his room.  He s5tated that the next morning, he was prepped 
and taken to surgery, where the procedure was done and he was 
taken to the recovery room; that the following day, he was 
seen by a physician who identified himself as the man in 
charge of the urology clinic; and that he and the physician 
who had done his surgery left the room for reasons unknown to 
him.  The claimant testified that he was taken to have his 
wound washed and repacked; that he subsequently asked to stay 
over another night in the hospital to avoid driving 120 miles 
on July 3, 1996; that he as in a lot of pain at that time; 
that he was discharged on July 4, 1996; that the nurse gave 
him a GU clinic appointment slip for four weeks after 
discharge; that he returned at that time and was told to come 
back in two weeks because he was too; that he returned in two 
weeks for examination, but was sore and tender and the pump 
would not work; and that he asked and was told that the pump 
did not work.  The claimant asserted that when he complained, 
he was told that he was "just a big old crybaby and [to] go 
home."  The claimant alleged that the VAMC, Jackson, had 
implanted "a defective part"; and that when that defective 
part failed to function, "they tried to send [him] on back 
down the road [hoping he] would die and they wouldn't have to 
put up with it."  

The veteran further testified that he was seen in the 
Emergency Room of the Forrest General Hospital, where he 
underwent surgery to have the pump removed, together with 
treatment with antibiotics for a staph infection; that upon 
discharge, he went to the VAMC, New Orleans, where he was 
given more antibiotics; and that he went to the VAMC, Biloxi, 
where he underwent treatment with intravenous antibiotics; 
and that he subsequently underwent removal of some of the 
penile prosthesis hardware, while capping the remainder.  The 
veteran speculated concerning the actions and motivations of 
the professional staff at the VAMC, Jackson.  He testified 
that he no longer had any infection; that he does not have 
any erections; that he does not have any pain or soreness; 
and that he has no difficulty voiding.  He asserted that he 
had returned to the Forrest General Hospital, where he was 
given shots to attempt to produce an erection, without 
success; that he had not been given encouragement that the 
condition can be improved; that he continues to retain a 
portion of the device in his lower abdomen; that he feels 
that the doctors at the VAMC, Jackson, did not give him 
straight answers when the infection was setting in and the 
pump was defective; that he was not willing to return to the 
VAMC, Jackson; and that he has not kept the appointments that 
they scheduled for him.  A transcript of the testimony is of 
record.  

Following that testimony, the veteran submitted additional 
evidence, with a waiver of initial RO review.  That evidence 
consisted of medical records of the veteran from Dr. D.C.S, a 
physician at Forrest General Hospital, noting that he had 
previously seen the veteran about one year previously when he 
came to the office with an infected pump to his inflatable 
penile prosthesis; that he had removed the pump, leaving the 
cylinders and reservoir in place; that such prosthesis had 
been placed at the VA and was an AMS device; and that the 
veteran was very disappointed with the device, reporting that 
when he got over the infection, he went down to the Gulf 
Coast about a month later and got another infection; that 
another doctor down there had to remove the cylinders about a 
month after the corresponding physician had removed the pump; 
and that the veteran had come back about two weeks ago for 
continued problems with erectile dysfunction, and he had 
ordered a Doppler study.  

The corresponding physician related that the Doppler tests 
showed that the veteran had good arterial flow to the penis 
despite the scarring of the previous inflatable prosthesis, 
although he has a venous leak; the resistive indices were 89 
on the right and 83 on the left, indicative of venogenic 
impotence, while his peak velocities in flow were 69 on the 
right and 63 on the left, which is actually pretty good, 
especially considering that he has had a previous prosthesis.  
The corresponding physician related that he did not think 
that the veteran's coverage would permit Forrest General 
Hospital to replace his prosthesis, noting that the VA had 
called requesting that the veteran go to the VAMC, Arkansas, 
to be evaluated.  He indicated that all of the information 
concerning the veteran's Doppler tests would be forwarded 
upon request.  With that documentation, the veteran's 
representative submitted a statement in which he stated that 
it rested it's case, and asked that the claim be forwarded to 
the Board for further consideration. 

In February 2003, the Board requested copies of all treatment 
records of the veteran from Forrest General Hospital.  The 
records received included duplicate copies of the hospital 
summary and treatment notes from August 1996, as well as 
treatment records from the Emergency Room, dated in October 
27, 2002, showing that the claimant was seen at 6:19 p.m. 
after getting a foreign body in his right eye while doing 
some grinding, and complained of pain and "grinding" in 
that eye.  He was treated with ophthalmic ointment and given 
an appointment with an ophthalmologist the following morning.  

By letter of November 8, 2002, the Board asked the RO to 
determine the disposition of the federal tort claim filed by 
the veteran in September 1997 seeking damages for erectile 
dysfunction due to VA hospitalization and surgical treatment 
in July 1996.  In a December 27, 2002, response from the 
Office of the Regional Counsel, it was stated that the 
veteran's claim was denied on August 31, 1998, based upon a 
finding of no negligence; and that the appeal period expired 
February 28, 1999, with no appeal taken by the veteran.  

II.  Analysis

The appellant's claim for benefits based upon erectile 
dysfunction is premised on 38 U.S.C.A. § 1151.  Because the 
claim was filed in July 1997, the version of § 1151 that is 
applicable to this case is the version that existed prior to 
its amendment in 1996, as those amendments were made 
applicable only to claims filed on or after October 1, 1997.  
See Pub. L. No. 104-204, § 422(b)(1), (c), 110 Stat. 2926-27 
(1996).

The pre-amendment version of § 1151 provides, in relevant 
part:

Where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of this title, awarded under any of the 
laws administered by the Secretary, or as a result of 
having submitted to an examination under any such law, 
and not the result of such veteran's own willful 
misconduct, and such injury or aggravation results in 
additional disability to or the death of such veteran, 
disability or death compensation under this chapter 
and dependency and indemnity compensation under 
chapter 13 of this title shall be awarded in the same 
manner as if such disability, aggravation, or death 
were service-connected.  38 U.S.C.A. § 1151 (in effect 
prior to October 1, 1997).  All claims for benefits 
under § 1151 filed prior to October 1, 1997 must be 
adjudicated under the provisions of § 1151 as they 
existed prior to that date.  VAOPGCPREC 40-97.  

The regulatory framework developed by the VA to implement 
38 U.S.C.A. § 1151 is contained at 38 C.F.R. § 3.358.  Prior 
to November 1991, the VA had long interpreted 38 U.S.C.A. 
§ 1151 to require a showing of fault on the part of the VA or 
the occurrence of an accident to establish entitlement to 
compensation under § 1151 for adverse consequences of VA 
medical treatment based on the regulatory provision found at 
38 C.F.R. § 3.358(c)(3), (4).  

However, on November 25, 1991, in the case of Gardner v. 
Derwinski, 1 Vet. App. 584 (1991), the Court invalidated 
38 C.F.R. § 3.358(c)(3), holding that that portion of the 
regulation was unlawful because it exceeded the authority of 
the Secretary of the VA and violated the statutory rights 
granted to veterans by Congress under § 1151.  The Secretary 
appealed the decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), and eventually to the U.S. 
Supreme Court (Supreme Court).  In April 1992, pending the 
completion of appellate review and litigation, the VA 
administratively stayed consideration of all claims for 
benefits under 38 U.S.C.A. § 1151.  

The Federal Circuit subsequently concluded that the VA's 
regulations interpreting § 1151 as requiring fault or 
accident were entitled to no deference and held that 
38 C.F.R. § 3.358(c)(3) was invalid.  Gardner v. Brown, 5 
F.3d 1456 (Fed. Cir. 1993).  On December 12, 1994, the 
Supreme Court similarly held that the VA was not authorized 
by § 1151 to exclude from compensation the "contemplated or 
foreseeable" results of non-negligent medical treatment, as 
provided by 38 C.F.R. § 3.358(c)(3).  Brown v. Gardner, 513 
U.S. 115, 115 S.Ct. 552, 130 L.Ed.2d. 462 (1994).  

On March 16, 1995, amended regulations which conformed to the 
Supreme Court's decision were published, effective 
retroactively to November 25, 1991.  The fault or accident 
requirement of 38 C.F.R. § 3.358(c)(3) was deleted; 38 C.F.R. 
§ 3.358(c)(3) now provides that compensation is not payable 
for the "necessary consequences" of proper treatment to 
which the veteran consented.  The final regulatory amendments 
were adopted on May 23, 1996, and codified at 38 C.F.R. 
§ 3.358(c), effective July 22, 1996.  

Based upon the foregoing, it is clear that in order to 
prevail, the claimant must establish that he "suffered an 
injury, or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment", . . . not 
the result of such veteran's own willful misconduct, and 
[that] "such injury or aggravation results in additional 
disability to or the death of such veteran."  

The veteran's claim has been denied by the RO on the ground 
that he experienced erectile dysfunction prior to the penile 
prosthesis implant at the VAMC, Jackson, on July 2, 1996, and 
that he had suffered no additional disability as a result of 
that surgery.  To that point, the Board notes that the 
veteran was evaluated in the Sexual Dysfunction Clinic on 
June 15, 1995, at which time he reported a gradual onset of 
decreased ability to obtain and maintain an erection 
sufficient for intercourse for about one year.  He further 
related that that he was able to obtain erections sufficient 
for intercourse roughly 30 percent of the time during the 
last year, but denied morning or nocturnal erections during 
the past year.  VA outpatient treatment records, dated in 
July 1995, show that the veteran was seen in the GU clinic 
for erectile dysfunction, while VA outpatient treatment 
records, dated in January 1996, show that the veteran was 
being followed for erectile dysfunction; that he related that 
he had bought a vacuum device, but that its use caused pain 
and a "blood knot" on use.  

In addition, VA outpatient treatment records from the Sexual 
Dysfunction Consultation Clinic, VAMC, Jackson, dated 
February 8, 1996, show that the claimant was referred by the 
GU clinic for presenting complaints of erectile dysfunction 
for approximately 10 years, stating that this condition has 
gradually worsened, particularly in the past few years, and 
that currently he is unable to attain a firm erection 
(including nocturnal erections) despite intact sexual desire.  
The veteran reported that he has had a number of girlfriends, 
but has been unable to maintain a relationship due to his 
sexual dysfunction.  The diagnoses were sexual dysfunction, 
not otherwise stated; and premature ejaculation.  The 
examiner noted that the veteran reportedly experienced 
erectile dysfunction for a number of years.  VA outpatient 
treatment records, dated in June 16, 1996, show that the 
veteran was being followed for erectile dysfunction for one 
year, and had been cleared by psychology for a penile 
implant.  

The claimant's arguments devoted to whether he had erectile 
dysfunction 5 or 10 years prior to the surgical procedure 
performed on July 2, 1996, are beside the point, as the 
evidence of record, including his own statements and the 
clinical findings, clearly show that he experienced an 
established erectile dysfunction, with inability to achieve 
or maintain an erection sufficient to have intercourse, for a 
period of at least one year prior to that procedure; that he 
received VA outpatient treatment for that condition; that all 
remedial efforts had been unavailing; and that he 
independently undertook to obtain information regarding the 
process of penile prosthesis implantation.  

Based upon the foregoing, the Board finds and concludes that 
the veteran experienced erectile dysfunction, with inability 
to achieve or maintain an erection sufficient to have 
intercourse, prior to the penile prosthesis implant performed 
on July 2, 1996.  His current assertions that his former use 
of the VED was "great" conflicts with the medical record, 
dated in January 1996, which shows that the veteran had 
bought a vacuum device, but that its use caused pain and a 
"blood knot" on use, as well as the assessment of "pain 
and hematoma with vacuum device", and the February 8, 1996, 
records from the Sexual Dysfunction Consultation Clinic 
showing that the claimant had been treated with Yocon pills 
and a vacuum tumescence pump, but was not satisfied with the 
results of either treatment.  

While the Board has noted that on the VA genitourinary 
examination in December 1997, the examiner stated that the 
veteran had erectile dysfunction and that such  was probably 
permanent due to the implantation of a penile prosthesis 
which subsequently failed and was surgically removed, the 
record shows that Dr. D.C.S, a physician at Forrest General 
Hospital, reported that Doppler tests showed that the veteran 
had good arterial flow to the penis despite the scarring of 
the previous inflatable prosthesis, although he has a venous 
leak; that the resistive indices were 89 on the right and 83 
on the left, indicative of venogenic impotence, while his 
peak velocities in flow were 69 on the right and 63 on the 
left, which was described as actually pretty good, especially 
considering that he has had a previous prosthesis.  Thus, it 
is clear that the veteran's surgery, infections and removal 
of prosthesis components have not impaired the arterial 
circulation to the veteran's penis such as to render his 
erectile dysfunction permanent.  Neither is it established 
that his current venous leak is related to such surgery.  

The Board further finds that the veteran's claims that he was 
not provided adequate information, or was "lied to",  
regarding his penile prosthesis implant are without merit.  
To the contrary, VA outpatient treatment records, dated in 
January 1996, show that the reporting physician stated that 
he discussed a penile prosthetic implant with the veteran.  
He further noted that the veteran had sent for literature on 
a penile prosthesis implant on his own.  To the same point, 
VA outpatient treatment records from the Sexual Dysfunction 
Consultation Clinic, VAMC, Jackson, dated February 8, 1996, 
show that it was noted to be important to ensure that the 
veteran has realistic expectations regarding the effects of 
the surgery on both erectile and orgasmic function, however.  
It was recommended that he be provided education regarding 
maintaining factors of sexual dysfunction (e.g., ETOH, 
marijuana, performance anxiety, relationship problems, sexual 
misinformation), and the record indicates that such was done.  

Finally, the record shows that on July 1, 1996, the veteran 
signed a Request for Administration of Anesthesia and For 
Performance of Operations and other Procedures (Standard Form 
522) in which he affirmatively indicated that the nature and 
purpose of the operation or procedure, the possible 
alternative methods of treatment, the risks involved, and the 
possibility of complications have been fully explained to 
him; that he acknowledged that no guarantees had been made to 
him concerning the results of the operation or procedure; and 
that he indicated that he understood the nature of the 
operation or procedure to be "place an inflatable penile 
prosthesis and/or any other indicated procedure", to be 
performed by or under the direction of a named surgeon and 
others.  The counseling physician affirmed that he had 
counseled the veteran as to the nature of the proposed 
procedure(s), the attendant risks involved, and the expected 
results, and specified that the risks included death; 
infection; bleeding; erosion; removal of prosthesis; penile, 
urethral, and bladder damage; and penile shortening.  The 
veteran affixed his signature under a statement that he 
understood the nature of the proposed procedure(s), the 
attendant risks involved, and the expected results, as 
described above, and hereby requested that such procedure be 
performed.  

The Board finds that the veteran's testimony before an RO 
hearing officer at his RO hearing that he was not permitted 
to read the above authorization and consent, and that the VA 
surgeon misrepresented to him the nature of that document is 
not credible, particularly when compared to his subsequent 
sworn testimony before the undersigned Veterans Law Judge of 
the Board of Veterans' Appeals, at which time he testified, 
without equivocation, that he signed three copies of that 
document.  

Based upon the foregoing, the Board finds that the veteran 
had an established erectile dysfunction for a period of at 
least one year prior to undergoing a penile implant 
prosthesis at the VAMC, Jackson, on July 2, 1996; that the 
veteran was fully informed as to the nature and purpose of 
the operation or procedure, the possible alternative methods 
of treatment, the risks involved, and the possibility of 
complications have been fully explained to him; that he 
acknowledged that no guarantees had been made to him 
concerning the results of the operation or procedure; and 
that he indicated that he understood the nature of the 
operation or procedure to be "place an inflatable penile 
prosthesis and/or any other indicated procedure", to be 
performed by or under the direction of a named surgeon and 
others.  

In addition, the Board finds that the counseling physician 
affirmed that he had counseled the veteran as to the nature 
of the proposed procedure(s), the attendant risks involved, 
and the expected results, and specified that the risks 
included death; infection; bleeding; erosion; removal of 
prosthesis; penile, urethral, and bladder damage; and penile 
shortening.  Further, the veteran affixed his signature under 
a statement that he understood the nature of the proposed 
procedure(s), the attendant risks involved, and the expected 
results, as described above, and requested that such 
procedure be performed, thus evidencing his consent.  While 
the fault or accident requirement of 38 C.F.R. § 3.358(c)(3) 
has been deleted, the Board notes that the record is devoid 
of evidence that the penile prosthesis implant surgery 
performed on July 2, 1996,was other than proper; that the 
operative report and hospital summary document the sterile 
procedures followed; and that staph and other infections are 
a recognized risk of surgery.  

In the absence of objective clinical evidence showing that 
the veteran's established erectile dysfunction underwent any 
aggravation of his preexisting erectile dysfunction as a 
result of VA surgical treatment on July 2, 1996, benefits 
under the provisions of 38 U.S.C.A. § 1151 may not be paid.  
In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, or evenly balanced, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Payment of benefits under the provisions of 38 U.S.C.A. 
§ 1151 for disability resulting from surgical treatment at a 
VA medical facility on July 2, 1996, is denied.  



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

